Citation Nr: 0948863	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  03-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.

2.	Entitlement to service connection for diabetic 
nephropathy.

3.	Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities with 
peripheral vascular disease, to include as secondary to 
diabetes mellitus.

4.	Entitlement to service connection for cardiovascular 
disease, to include as secondary to diabetes mellitus.

5.	Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1958 to 
August 1962 and from July 1965 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in August 2004, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The case is once again before 
the Board for appellate consideration of the issues on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in August 2004.  Specifically, the Board remanded the instant 
claims with instructions to the AOJ to obtain the deck logs 
of the U.S.S. Takelma for the period of time he had duty in 
or visited the Republic of Vietnam.  

The record indicates a PIES request was submitted to JSRRC in 
July 2005 requesting ship's logs for the U.S.S. Takelma for 
the period May 1968 through November 1968.  While a reply was 
received, no deck logs were obtained.  In November 2005, a 
request was submitted to the National Archives, Modern 
Military Branch, for the deck logs for the U.S.S. Takelma for 
the period December 16, 1968, through August 1, 1970.  In 
response, the National Archives provided deck logs for 
December 1968.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  In the instant case, 
the U.S.S. Takelma deck logs for the period May through 
November 1968 were not obtained per the August 2004 remand.  
The Board notes the Veteran contends the U.S.S. Takelma 
docked in the DaNang harbor in July 1968, and these 
contentions may be substantiated through the ship's deck 
logs.  As such, another remand, with ensuing delay, is 
unfortunately required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request from the National Archives, 
Modern Military Branch, or other 
appropriate sources, copies of the deck 
logs for the U.S.S. Takelma for the 
period May through November 1968.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



